 
Exhibit 10.1


Officer Compensation Summary


Base and Supplemental Salary and Bonuses. The following summary compensation
table sets forth the total compensation payable to the current executive
officers of DSL.net, Inc. (the “Company”) for the 2005 calendar year, on an
annualized basis, as most recently approved by the Company’s Board of Directors.
 


Name and Principal Position
2005 Annualized Base Salary
2005 Supplemental Salary
2005 Potential Bonus
Other Annual Compensation
         
Kirby G. Pickle, Director and Chief Executive Officer (1)
$350,000
None.
(2)(6)
$12,000 (3)
J. Keith Markley, President and Chief Operating Officer
$200,000
$125,000(5)
(6)
None.
Robert J. DeSantis, Chief Financial Officer
$200,000
$125,000(5)
(6)
(4)
Marc R. Esterman, V.P. - Corporate Affairs, General Counsel and Secretary
$175,000
$50,000(5)
(6)
None.
Walter R. Keisch, V.P. - Finance
$175,000
$50,000(5)
(6)
None.

 



1.  
Mr. Pickle’s compensation has been established pursuant to an employment
agreement, dated as of April 15, 2004, between Mr. Pickle and the Company (the
“Employment Agreement”), a copy of which has been filed with the Securities and
Exchange Commission (the “Commission”) as Exhibit 10.1 to the Company’s
Quarterly Report on Form 10-Q, for the quarterly period ended June 30, 2004.

2.  
Mr. Pickle does not have a vested right to any bonus. However, he is eligible to
receive a potential performance bonus in the discretion of the Company’s Board
of Directors, under the Employment Agreement.

3.  
Represents Mr. Pickle’s annual car allowance under the Employment Agreement.

4.  
The Company pays, on behalf of Mr. DeSantis, the annual renewal cost of the
insurance premium for one (1) year of renewed term life insurance coverage under
that certain adjustable premium annual term life insurance policy established
for the beneficiary(ies) designated therein; the approximate cost of this
payment is $1,000.

5.  
The amount listed is the maximum aggregate amount of supplemental salary for
which the executive officer is eligible under his compensation agreement with
the Company. A summary of the compensation agreements respectively entered into
by the Company and its designated executive officers as of February 3, 2005 was
filed by the Company with the Commission under a Current Report on Form 8-K on
February 4, 2005. Pursuant to the terms of these compensation agreements (the
form of which was filed by the Company with the Commission as Exhibit 10.39 to
the Company’s Annual Report on Form 10-K for the year ended December 31, 2004),
the individual is eligible to receive, in addition to his current compensation
and any other benefits to which he is or may become entitled, a fixed dollar
cash compensation amount, payable in three equal installments, on June 30, 2005,

   

 

--------------------------------------------------------------------------------


 
August 31, 2005 and December 31, 2005, provided such individual is employed by
the Company on each of such dates. If, prior to a payment date, the individual
is terminated by the Company for cause, or resigns other than for good reason,
he will forfeit the right to receive any remaining unvested payments. Upon the
occurrence of a change in control of the Company, or if the individual is
terminated without cause or terminates his employment with the Company for good
reason, the individual shall immediately fully vest in all remaining payments
that would have become due and payable under such agreement but for the passage
of time and the individual’s continued employment with the Company, and he shall
have the right to immediately receive the total amount of all remaining payments
under the agreement. 

6.  
Except as otherwise set forth in this table, no officer has any vested right to
any bonus payment; however, each executive officer is eligible to receive a
potential performance bonus in the discretion of the Company’s Board of
Directors. No bonus program has been established for management by the Company’s
Board of Directors.



Except as described above, the Company has not entered into any written
agreements with its executive officers addressing the amount of compensation due
to the executive. The Company maintains that all executive officers, other than
Mr. Pickle, are employees at will and that the Company has no obligation to pay
base salary, supplemental salary or bonuses, other than amounts accrued for
services rendered prior to termination of employment or as otherwise provided in
the compensation agreements referred to above.


Other Benefits. Executives also participate in benefit plans available to all
employees, including an Internal Revenue Code Section 401(k) plan, under which
the Company makes certain matching contributions subject to plan limitations,
the Amended and Restated 2001 Stock Option and Incentive Plan, and the 1999
Employee Stock Purchase Plan. The Amended and Restated 2001 Stock Option and
Incentive Plan, as currently in effect, is filed with the Commission as Exhibit
10.40 to the Company’s Annual Report on Form 10-K for the year ended December
31, 2004. The Company’s standard form of Non-Qualified Stock Option Agreement
for officers of the Company is filed with the Commission as Exhibit 10.2 to the
Company’s Quarterly Report on From 10-Q for the quarterly period ended March 31,
2005. The 1999 Employee Stock Purchase Plan, as currently in effect, is filed
with the Commission as Exhibit 10.2 to the Company’s registration statement on
Form S-1 (No. 333-80141). In addition, as an inducement to employment with the
Company, Mr. Pickle was granted an option exercisable for the purchase of
10,000,000 shares of the Company’s common stock, pursuant to the terms of a
Stock Option Agreement, dated as of April 15, 2005, a copy of which was filed by
the Company with the Commission as Exhibit 4.01 to the Company’s Quarterly
Report on Form 10-Q, for the quarterly period ended June 30, 2004. The Company’s
Board of Directors has not established a program for scheduled awards of
equity-based compensation to management; rather, such awards are granted from
time to time in the discretion of the Board of Directors.


Change in Control Agreements. The Company has not entered into any change in
control agreements with any executive officer. However, the occurrence of a
change in control with respect to the Company can trigger certain benefits under
the officers’ compensation agreements referred to above (vesting of remaining
bonus payments) and certain stock option agreements (accelerated vesting of
remaining outstanding and unexercised stock options either upon the change in
control event or upon a termination of employment following a change in control
event, as the case may be).


 